ICJ_008_PeaceTreaties_UNGA_NA_1950-03-30_ADV_01_NA_01_EN.txt. 79

SEPARATE OPINION BY JUDGE AZEVEDO

[Translation]

1. Being unable to reconcile in my mind the notions which,
though of a differing character, have been decided by one and
the same vote, namely the preliminary point regarding the Court’s
capacity to comply with the Request for an Opinion and the
answer which the Court should give to the questions put to it,
I have found some difficulty in expressing my view. True, I
would have preferred that the Court should have abstained from
answering the question ; as however that preliminary proposition
did not find acceptance, I feel none the less obliged to state my
opinion on the subject of the aforesaid questions, and I find no
difficulty in giving it entirely in the same sense as the Opinion
of the Court.

I cannot, however, refrain from explaining the reasons which,
in my view, should have led the Court to abstain from answering
the Request, seeing that the latter relates to a definite and
clearly specified situation. In the Advisory Opinion concerning
the Admission of new Members, I had already expressed, in my
separate Opinion, my view that the subject of an advisory opinion
should always be stated in an abstract form (C.I.J. Reports
1947-1948, pp. 73-75). But the prominence which the problem
has assumed in the present case obliges me to explain my position
in fuller detail.

2. In the days of the League of Nations, there was a tendency,
which was accentuated by practice, to assimilate the advisory
function of the Permanent Court with its function in contentious
cases.

In spite of this tendency, it came to be recognized that there
was a profound difference between opinions directed to a simple

“point” or a ‘‘question” and opinions relating to an already
existing ‘‘dispute” ; in the former type of case, the Court was
only concerned with a purely legal aspect of some question on
which mere ‘‘informateurs”, whose rôle was strictly limited, gave
some preliminary explanations, whereas in the latter instance
the Court was dealing with a genuine dispute.

Although, from a formal standpoint, the nature of all advisory
opinions is the same—a simple relation between the Court and
the requesting organization—an opinion delivered in respect of
a ‘‘point” is, from a juridical standpoint, different from an opinion
delivered in regard to a ‘‘dispute’. That situation was noted
by Negulesco (“L'évolution de la procédure des avis consultatifs”,
in Recueil des Cours, V. 57, p. 9).

18
SEPARATE OPINION BY JUDGE AZEVEDO 80

Hammarskjéld also wrote :

“Tt follows, without any possible doubt, that it would be contrary
to the intention of the authors of the Covenant to regard the clause
in question as a means of introducing into the Covenant, by a
circuitous route, the idea of compulsory jurisdiction which had
been deliberately excluded from it. But it is also clear that, in the
view of the authors of the Covenant, the advisory function of the
Court should be one whose exercise should be surrounded by all
the necessary judicial safeguards.” (/uridichion internationale—
“In memoriam’, 1938, p. 284.)

In order to make that position secure, the Permanent Court
had to claim the power of spontaneously examining its jurisdiction,
by giving a general application to Article 36, paragraph 6, of
the Statute, and also of examining the receivability of the request.
As a result, the States concerned obtained the standing of parties,
with an increased freedom of action.

°3. The problem of the consent of the parties arose in regard
to advisory opinions relating to a “dispute” which was already
in existence.

True, it was generally recognized that an ordinary advisory
opinion did not produce the effects of the ves judicata ; nevertheless,
that fact is not sufficient to deprive an advisory opinion of all
the moral consequences which are inherent in the dignity of
the organ delivering the opinion, or even of its legal consequences.

It is necessary to point out, incidentally, that the phenomenon
of the ves judicata has not the same importance in international
law as it has in municipal law, where the judgment is enforceable
by the State. On the contrary, international judgments are
usually declaratory, and it is only in recent times that the idea
of indirect sanctions applied by a third organ has been entertained.
There remains the negative aspect of the question, the rule which
forbids the renewal of a request on the ground of exceptio vet judi-
cate, though it has been rarely applied in the international sphere.

Hammarskjôld, after an exhaustive study of this aspect of the
question, observed that the legal explanations, which it has been
sought to elaborate, have in no way modified the reality of the facts,
namely that there was a certain compelling force, distinct from the
force of the res judicata, attaching to the opinions of the old Court
(op. cit., pp. 289-201).

In the report of a committee, composed of Judges Loder, Moore
and Anzilotti, which accompanied the clause in the Rules of Court
that now constitutes Article 83, we find a series of affirmations lead-
ing up to the following conclusions :

“In reality, where there are in fact contending parties, the
difference between contentious cases and advisory cases is only
nominal.... So that the view that advisory opinions are not binding
is more theoretical than real.” (P.C.L.J., Series E, No. 4, 1927,
p. 76, English text.)

19
SEPARATE OPINION BY JUDGE AZEVEDO 8x

4. The importance of affirming this postulate—the necessity of
the consent of the parties—was so pressing that the Court looked
for an opportunity of doing so. It found it in connexion with the
case of Eastern Carelia, on July 23rd, 1923, being desirous, most
probably, of preventing, once for all, the recurrence of requests of
this kind, by which the Council might charge it, indirectly, with the
settlement of disputes already pending.

The Court declared with incomparable justice :

“Answering the question would be substantially equivalent to
deciding the dispute between the parties. The Court, being a Court
of Justice, cannot, even in giving advisory opinions, depart from
the essential rules guiding its activity as a Court.”

And it made that statement after having declared that :
“The Court is aware of the fact that it is not requested to decide
a dispute, but to give an advisory opinion.” (P.C.LJ., Series B,
No. 55, p. 28.)

It is true that mention was made in that Advisory Opinion of
another compelling reason, namely the impossibility of investigat-
ing the facts owing to the definite refusal of one of the governments
engaged in the dispute. That was a reason which might have made
it unnecessary to give other grounds in justification of a refusal to
answer. Yet that reason had to yield precedence to another which
might quite well have been simply mentioned as obiter dictum. The
Permanent Court thought it right to disregard all judicial conven-
tions so as to give prominence to the reason which it regarded as
essential.

5. It has also been contended that the Court departed from that
radical position in its Advisory Opinion of November 21st, 1925, in
the Mosul case ; the allegation is incorrect, for the rule requiring
the consent of the parties is quite compatible with a certain degree
of flexibility in the ascertainment of that fact, in virtue of the
principle of the forum prorogatum.

In the case of Eastern Carelia, the Court had already indicated
a contrario sensu that consent might be given at any time (P.C.L.J.,
Series B, No. 5, p. 28) ; in the Mosul case, Turkey, in spite of the
objections she had signified to the Council, did not meet the Court
with a refusal but, on the contrary, gave an unmistakable tacit
assent.

It is evident by the wording of the telegram in which Turkey
made her reservations that she in no way disputed the competence
of the Court, as distinct from that of the Council ; she merely con-
tended that, having stated her point of view, she did not find it
necessary to present written or oral statements, which are merely
documents of the procedure. (P.C.I.J., Series B, No. 12, p. 8.)

6. The time came when the desirability of obtaining the accession
of the United States to the Statute of the Permanent Court was

20
SEPARATE OPINION BY JUDGE AZEVEDO 82

recognized ; we all remember the essential reservation adopted by
the American Senate on January 27th, 1926, as a condition for
adherence to the Protocol of Signature of 1920 :

“Nor shall it [the Court] without the consent of the United
States entertain any request for an advisory opinion touching any
dispute or question in which the United States has or claims an
interest.”

The feature that chiefly strikes one in the long and laborious
negotiations which took place at that time is the exaltation of
the Court’s decision on the point of principle in the Eastern Carelia
case ; that decision was even invested with a conventional character
as a consequence of a unanimous vote by the Council and Assembly,
for it was thought desirable to give it the hall-mark of immuta-
bility in order to forestall any change of jurisprudence, not only
in regard to opinions touching disputes to which the United
States might be a party, but in regard to all cases, including
ordinary questions, in which that country claimed to have an
interest,

7. It must now be considered whether the above-mentioned
régime has been modified by the adoption of the Charter of
San Francisco.

The proposals put forward at Dumbarton Oaks endowed the
new Security Council with power to ask for opinions, no longer
on ‘‘disputes”, but only in regard to legal ‘‘questions’’ connected
with other “‘disputes’ (Chapter VIII, Section A, No. 6). Thus,
they did not confuse the means and the end, the container and
its content, the whole and the part.

Finally, preference was given to a general formula, that of
the present Article 96 of the Charter, though care was taken
not to reintroduce the cognate terms ‘‘points” and “disputes”,
which had evoked so many protests and created such difficulties.
A mere comparison of the texts of the Covenant and the Charter
suffice at once to reveal the restrictions which were placed on
the Court’s advisory function.

8. It is true that the Court, which has been raised to the status
of a principal organ and thus more closely geared into the
mechanism of the U.N.O., must do its utmost to co-operate with
the other organs with a view to attaining the aims and principles
that have been set forth.

But there are certain limits which a judicial court may not
overstep, even in the exercise of an advisory function assigned to
it as a subsidiary activity. For instance, the absence of consent
without doubt constitutes a non possumus which the Court will
be obliged to declare, if only as‘an exceptional step.

21
SEPARATE OPINION BY JUDGE AZEVEDO 83

g. The recognition that there is no clause restricting the right
or duty of giving advisory opinions is not sufficient ground for
concluding that the consent of the States directly concerned is
not. required. That would be an over-simplified interpretation,
though it might have been more easily relied upon in connexion
with the former Article 14 of the Covenant, which explicitly
referred to ‘‘disputes” ; but in fact, it was the opposite solution
which prevailed.

To-day, we are no longer concerned with ‘‘disputes”. Beginning
with the very first draft, we find no mention of anything but
legal ‘‘questions”. It has not even been found necessary to change
the word ‘‘questions” in the English text, though in the French
version the word ‘‘questions’’ has had to be substituted for
‘points’ —an alteration without any significance.

Accordingly, the compelling reason which had led to the abolition
of one of the clauses of the Covenant—i.e. the refusal to make
use of the advisory function to decide a genuine dispute at law
over the heads of the parties concerned—continues to retain its
force, for it is the only means of avoiding a misuse of that function.

ro. There are a number of circumstances which combine to
forbid the abandonment of a conclusion so firmly established
under the former régime.

To begin with, it must be recognized that neither the resolutions
and appeals emanating from all parts of the world nor the efforts
of learned jurists were successful in establishing this compulsory
jurisdiction of the Court, in spite of the numerous proposals
put forward at San Francisco.

The parliamentary debates occasioned in different countries by
the ratification of the Charter confirm that conclusion. It may be
pointed out, for example, that the conditions attached by the
United States Senate to the acceptance of the so-called Optional
Clause do not deviate in substance from the Senate’s attitude in
1926 ; they are evidence of a continuing anxiety in regard to
possible excesses in this sphere.

It is also appropriate to cite a precedent of our own Court. It
concerned a recommendation by the Security Council, a body which
is equipped with powerful means of enforcement and appointed
as mandatory of all the Member States in matters relating to secur-
ity and world peace. Although the majority of the Court saw no
reason for discussing the value of this recommendation, for they
considered that the party before them had given its consent, seven
of the judges found it necessary, in a joint Opinion, to express their
definite opposition to a doctrine maintained before the Court by one
of the parties. They did so in the following terms :

“it appears impossible for us to accept' an interpretation accord-
ing to which this article [Art. 36, No. 3], without explicitly
saying so, has introduced more or fess surreptitiously a new case
of compulsory jurisdiction” (I.C.J. Reports 1947-1948, p. 32).

22
SEPARATE OPINION BY JUDGE AZEVEDO 84

11. The right of requesting opinions assumed a considerable
extension in 1945, but that fact is merely additional evidence of the
impossibility of admitting the existence of a substitute form of com-
pulsory jurisdiction.

Without even requiring a unanimous vote, or even the existence
of a proper quorum, the right to request opinions has been assigned
to almost any organ of the U.N.O. and to the specialized agencies
which may at any time be authorized by the General Assembly to
make such a request (Art. 96, para. 2), whereas formerly an exam-
ination of the particular case was requisite before the Assembly
could transmit the Request.

One can imagine the anarchy which would ensue if the Court had
to examine ‘‘disputes” actually pending between States—-whether
Members or non-members of the U.N.O.—at the request of any or
all of these organs or agencies without any assurances being required
as to the previous consent of the States concerned ; to realize the
possible effects of such a mischievous arrangement, it suffices to
read the reports in the Yearbooks of the Court where it appears
that nearly a score of institutions have been endowed with a full or
limited right to ask the Court for advisory opinions on legal questions
arising in their field of activity.

12. This is not the time to examine what should be our concept
of sovereignty at the present day, but no doubt it is implied de jure
condito in the indirect form of sovereign equality, and it is perhaps
strengthened by the clause in the Charter concerning the exclusive
competence of States, especially if we compare that clause with the
one which formeriy dealt with so-called domestic questions.

At any rate, it must be recognized that this well-known concep-
tion underlies the requirement of inter volentes, as a condition for
any international activities in the arbitral or judicial spheres.

But sovereignty is so highly sensitive a conception that even a
judgment of a moral sort, or a simple opinion, may offend it ; and
it would be very unwise: to leave that conception, without any
protection, at the mercy of the caprice of a simple majority in any
agency which might happen to be authorized to ask for an advisory
opinion, in precisely the same terms, as are applicable to the General
Assembly or the Security Council.

13. Accordingly, now that the obstacle represented by Article 14
has been eliminated, it is necessary, in order to avoid a recurrence
of the dangers which had, as a fact, been removed by a judicious
interpretation of that badly-drawn text, to guide the activities of
the Court on to a neutral ground, where legal issues can be isolated
from the facts, or at any rate from the more immediate circum-
stances to which they owe their origin.

It is always easier to work in the abstract, and any difficulties
which we encounter in doing so will be amply recompensed by the

23
SEPARATE OPINION BY JUDGE AZEVEDO 85

knowledge that sovereign States are thus being protected from
needless annoyance.

In discussing the Opinion referred to above, I emphasized the
obvious importance for the Court of isolating points of doctrine in
order to remove “disputes”, which might be pending, from its
purview. On the one hand, the Court would be kept aloof from
inflammable matters without straying from its proper field of
activity, and, on the other hand, the organs which had requested
it for opinions would find it easier to adopt whatever decisions were
called for in a given case without fearing that the Court might feel
slighted by such action (I.C.J. Reports 1947-1948, p. 74).

It was this consideration which inspired the Court in the wording
of that Advisory Opinion, which was drawn up with remarkable
skill so as to emphasize the abstract character of the questions put
to the Court, although some of the consideranda in the preamble
contained allusions to a specific situation (vol. cit., p. 61), a circum-
stance which, on the other hand, gave scope for the elaboration of
dissenting opinions (vol. cit., pp. 94 and 107).

No doubt it is always possible to discern at the base of any
abstract opinion a specific situation which is alluded to remotely or
indirectly ; for, apart from any factitious attitude of mere curiosity,
there is always a fact underlying any question. But it is necessary
to refrain from too deep or too searching an effort for its discovery,
not from a vain desire to create purely artificial situations, but to
promote the usefulness of the advisory function by reducing the
difficulties.

We should constantly bear in mind that the distinction between
abstract and concrete questions, established in Lapradelle’s report
as early as 1920, remains immune from the confusion introduced
by another discarded notion, that of the recognition of a dispute of
earlier origin.

The Court must endeavour to adhere to the course that it has
followed in its previous advisory opinions, that is, it should answer
questions of a general character without respect of persons or of
States.

14. In this connexion, I have observed that the Rules of the new
Court, far from facilitating this sound practice, have taken a directly
opposite course, and endeavour to maintain an obsolete system,
represented by the dangerous distinction between a “‘question” and
a ‘‘dispute” (vol. cit., p. 73).

As it would have been inadmissible to retain the word “dispute”
which had already disappeared, the Rules of Court have attached
the word “existing” (now modified to read ‘actually pending”) to
the word “‘question’”’, though that term was appropriate neither to
“point” nor to “question”, but only to ‘‘dispute’’.

In consequence, we have returned to the untenable hypothesis
which had become a closed chapter ever since the case of Eastern

24
SEPARATE OPINION BY JUDGE AZEVEDO 86

Carelia, J mean the hypothesis that an opinion may be delivered
against the will of a party to a dispute that has been found to
be pending.

The result, as it was easy to foresee, has been that it was found
impossible ever to apply the text of the Rules which have retained
the actual basis of this unfortunate distinction :

“Sit [the Court] shall above all consider whether the request for
the advisory opinion relates to a legal question actually pending
between two or more States” (Article 82, para. I, im fine).

Several opinions have already been requested, but the Court
has not yet enunciated any preliminary rule which would make
it possible to decide, with complete impartiality, whether the
States were appearing as parties or merely as ordinary ‘‘informers”.
In the present case for instance, some of the parties have asked
to be considered simply as ‘‘tnformateurs’’, a claim which is incon-
sistent with the very nature of their positions in the case.

15. In regard to the appointment of a judge ad hoc, it may
be mentioned that the Permanent Court finally accepted that
arrangement, under the influence of the former Article 14. But,
when that article had disappeared, it would have been logical
also to abolish Article 83 of the Rules, for such a right is quite
inconsistent with theoretical or abstract opinions—the only
kind of opinions which the Court should now give upon legal
“questions”. Naturally, if a-State agreed to have its “dispute”
settled by a mere opinion, the advisory procedure would lose its
true nature and would assume that of procedure by Special
Agreement, thus rendering Article 31 of the Statute also applicable.
In that way we should come back to the celebrated ‘‘advisory
arbitration” which was introduced in the case of the Nationality
Decrees in Tunis and Morocco (P.C.I.J., Series B, No. 4, p. 8).

The Rules of Court contain clauses which overstep the limits
fixed by the Statute and which should be abolished in order to
avoid confusion being caused, especially to the numerous organs
which are entitled to request opinions. We should, on the con-
trary, offer guidance to these organs in the formulation of their
requests which should, as far as possible, be silent regarding
the facts, with a view to promoting the rapid and easy decision
of cases in which there are legal points to be elucidated, in the
first place.

16. In the present case, one is struck immediately by the
extreme simplicity of the questions asked, at any rate of those
with which the Court is now concerned; if one regarded them
as abstract points, one would be amazed at their having been
asked.

But the request is not content with indirectly transmitting
a dispute between Member States and States which are not

25
SEPARATE OPINION BY JUDGE AZEVEDO 87

members to the Court, against the will of some of the parties. It goes
further and attempts to attribute material effects to the opinion.

17. Thus, the Assembly lays down that, if the Court replies
in the affirmative to the first two Questions, a period of grace
will automatically begin to run so as to allow the recalcitrant
States to make good the time they had lost, as in a case of
emendatio more.

The Court’s opinion will thus possess an enforceability sus
generis somewhat in the nature of an interdict or a writ. It is
tantamount to a summons which is addressed to the above-
mentioned States without even waiting till the requesting organ
has received the Court’s opinion and deliberated on it.

This Opinion will therefore produce more impressive effects
than many judgments in contentious cases. There will be a sanction,
resembling a daily fine, suspended over the heads of the States
which are opposing the application of the Treaties. And, finally,
the uselessness of this formal summons will be apparent if, for
example, the Court replies in the negative to the other questions
which constitute the last links in the chain.

There is no ground for differentiating between an opinion on
a State’s behaviour in the past and a ruling as to what it should
be in the future. To give a ruling on the future behaviour of a State
is not different from expressing an opinion on its conduct in the
past. In any case, it would be an infringement of the independence
of States to make use of the Court in order to give impressiveness
to this minatory action.

Our recognition of the excellent intentions which no doubt
inspired the General Assembly would not justify us in ignoring
such obstacles.

18. It has been contended that in the present case there is no
“dispute”. But some States have maintained that the obligations
assumed under a Treaty have been discharged, whereas other States
have denied it, and each group of States is relying, against one
another, on different clauses of the same Treaties. It is therefore
unquestionable that there is a dispute requiring either settlement
or an indication of the method of settlement, and that brings the
matter into the sphere of contentious cases.

To affirm the existence of a dispute in the present case is to begin
to adjudicate upon it, and therefore to recognize the competence of
the Court.

It matters little that the question at issue is not the main dispute,
for there are sure to be preliminary questions which will emerge
clearly and which, as contentious matters, will be susceptible of
separate adjudication.

1g. The analogy with the case of Eastern Carelia is thus very
striking, for there again the issue was not the merits of the dispute,

26
SEPARATE OPINION BY JUDGE AZEVEDO 88

but a preliminary question which, while necessarily affecting the
examination of the case and the final settlement, did not, strictly
speaking, as was pointed out at the time, prejudge the substance
of the dispute.

A similar situation was observed in the advisory case concerning
the decrees promulgated in Tunis and Morocco; in that case the
preference expressed. by the Court in connexion with a question—
which, though preliminary, was of a pivotal character—did not
prevent the subsequent direct settlement of the case.

In the present case, we have precisely the same situation ; for a
decision as to the method to be adopted constitutes by itself a
pivotal point, and will exercise considerable influence on the course
to be followed in examining and settling the case, especially as
regards the determination of the national or international character
of the question concerning human rights.

20. I now come to my conclusion in regard to the obstacle with
which the Court is confronted and which should lead it to conclude
that it must abstain from giving an answer.

As was the case in 1923, the point which must primarily be borne
in mind is that the Court cannot abandon the fundamental rules
of international law in order to favour an indirect action designed
fo settle a dispute actually pending by way of a Request for an
Advisory Opinion.

A large measure of flexibility is admissible in seeking the consent
of the parties ; but this consent cannot be dispensed with altogether
when the Court is confronted with a dispute actually pending.
Similarly, one may acknowledge the duty of reasonable co-opera-
tion with the other organs of the United Nations and go so far as to
give opinions which, though couched in abstract terms, may be seen
on ‘closer inspection to be more or less indirectly connected with
specific disputes ; but that would not justify the delivery of opinions
relating to disputes which are explicitly indicated or mentioned
either in the text of the questions or in the preamble which usually
precedes the questions.

To sum. up, we must build a wall between the contentious and
the advisory functions. The latter should preferably bear a resem-
blance to the impersonal action of a Public Prosecutor when he is
acting solely in the interests of the law.

To abandon these elementary precautions would be to ignore the
decisive refusal of the States to accept any rule of compulsory
jurisdiction.

We must be content to wait until the Court is regularly entrusted
with that duty which, no doubt, it will some day have to discharge.
But our abstention in the present case would provide an additional
means of convincing the Associated Powers of the need of the
earliest possible attainment of so desirable a result.

(Signed) PHILADELPHO AZEVEDO.

27
